Napton, J.,
delivered the opinion of the court.
The question of partnership in this case was fairly submitted to the jury, upon instructions which are unexceptionable. We cannot perceive the hardship of which the appellant complains, upon the ground that the land and improvements for which the lumber was furnished go to the heirs of the co-partner Bierman. If the facts be as be contends, his claim to be re-imbursed from that estate is unquestionable— but with this settlement strangers dealing with the firm have no concern. Judgment affirmed.